Exhibit 10.59
Memorandum of Understanding
Concerning the Lease Agreement between
The University of Tennessee Research Foundation and GTx, Inc.
As Amended July 20, 2009
RECITALS
WHEREAS, The University of Tennessee Research Foundation (the “SUBLESSOR”) and
The University of Tennessee (the “LESSOR”) have entered into a Lease dated
March 7, 2001, which was subsequently amended by agreements dated April 1, 2005
and July 20, 2009 (the “Lease”); and
WHEREAS, the SUBLESSOR and GTx, Inc., a Delaware corporation (the “SUBLESSEE”),
have entered into a Sublease dated October 1, 2009 with the consent of LESSOR
(the “Sublease”);
WHEREAS, the SUBLESSOR and SUBLESSEE desire to reduce the portion of the
premises leased to the SUBLESSEE and the Rent to be paid by SUBLESSEE to
SUBLESSOR, as hereinafter described;
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration set forth herein, the parties agree as follows:

  1.  
The leased premises described in the Sublease shall be reduced as of the
Effective Date from 71,754 square feet to 41,628 square feet as described below
and shown on the Floor Plans attached to and incorporated within this Memorandum
as Exhibit A:

                                  CURRENT AND PROPOSED ALLOCATION OF SPACE      
Current Areas     Proposed New Areas   Floor   SUBLESSOR     LESSOR    
SUBLESSOR     LESSOR  
Basement
    5,238               4,732       0  
1st floor
    12,563       3,625       8,210       10,010  
2nd floor
    23,326       5,771       22,708       6,210  
3rd floor
    30,626               5,978       23,302                            
Totals
    71,754       9,396       41,628       39,522                            
 
    88 %     12 %     51 %     49 %

  2.  
Pursuant to Section 2 of the Sublease, as of the Effective Date, the Rent
SUBLESSEE will continue to pay to SUBLESSOR for the reduced leased premises will
be based on that portion of the “actual cost of operations” (as defined in the
Sublease) for the Premises commensurate with the amount of space leased by
SUBLESSEE. With the reduction of the leased premises, as of the Effective Date,
SUBLESSEE will pay as Rent to SUBLESSOR 50% of the actual cost of operations of
the Premises (which includes the building located on the Premises).

 

 



--------------------------------------------------------------------------------



 



  3.  
This MOU is to become effective on May 1, 2011 (the “Effective Date”) and will
continue in effect through the end of the current Sublease term on December 31,
2012. If SUBLESSEE determines to exercise any option to extend the Sublease,
this MOU will continue in effect for up to an additional five (5) months through
April 30, 2013.
    4.  
This MOU can be canceled with 90 days advance written notice and acceptance by
all parties., in which event the lease premises will automatically return to the
entire leased premises described in the Sublease.
    5.  
All parties agree to respect the privacy and confidentiality of intellectual
property of each other as provided by Tennessee and federal law.

IN WITNESS WHEREOF, the SUBLESSEE and the SUBLESSEE have executed this Sublease
in duplicate on the date written below.

                  THE UNIVERSITY OF TENNESSEE   GTx, Inc.     RESEARCH
FOUNDATION   (SUBLESSEE)     (SUBLESSOR)            
 
               
By:
  /s/ Richard Magid
 
Richard Magid   By:   /s/ Henry P. Doggrell
 
Henry P. Doggrell    
 
  Vice President       Vice President, General Counsel    
 
                Date: 14 April 2011   Date: April 13, 2011    
 
                THE UNIVERSITY OF TENNESSEE
(LESSOR)            
 
               
By:
  /s/ Chares M. Peccolo
 
Charles M. Peccolo            
 
  Treasurer            
 
                Date: April 19, 2011            

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Floor Plans

 

 